942 So.2d 535 (2006)
Dennis SKINNER and Michael Childs
v.
DERR CONSTRUCTION COMPANY, Manhattan/Gibbs, Manhattan Construction Co., Gibbs Construction Co., Herman Binz & Sons Iron Works, Arthur Davis, Faia & Partners, Billes Manning Architects, Hewitt/Washington & Associates, Charles G. Lewis, et al.
Shan Paulk
v.
Manhattan/Gibbs, Manhattan Construction, Company, Gibbs Construction Company, Herman Binz & Sons Iron Works, Inc., Charles Lewis d/b/a Lewis Engineering.
No. 2006-C-2122.
Supreme Court of Louisiana.
November 17, 2006.
Denied.